Exhibit 99.(j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A (the “Registration Statement”) of our report dated May 23, 2013, relating to the financial statements and financial highlights which appears in the March 31, 2013 Annual Report to Shareholders of Value Line Asset Allocation Fund, Inc. and Value Line Small Cap Opportunities Fund, Inc., formerly, Value Line Emerging Opportunities Fund, Inc., which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings “Financial Highlights,” “Investment Advisory and Other Services” and “Financial Statements” in such Registration Statement. /s/ PricewaterhouseCoopers LLP New York, New York May 31, 2013
